Concurrence by
Judge B. FLETCHER.
FLETCHER, Judge.
I concur in the majority’s opinion but write separately to express my concern that more than forty years after Congress passed Title VII, the entrenchment of the white male elite remains an intractable problem in many parts of academia. The architecture faculty at USC is not exempt from this problem. There is no doubt that Professor Ghirardo was a crusader for sexual and racial integration in the School of Architecture. The continued success of Professors Dimster and Steele, who reportedly harassed female students and students of color, in the face of chronically low numbers of women on the faculty, rightfully disturbed Professor Ghirardo. One cannot help but be suspicious of the low ratings she received from the faculty committee that influenced compensation adjustments when from all appearances she was a widely recognized academic star.1
Unfortunately, Professor Ghirardo did not at all times advance her cause appropriately. Her lack of balance and judgment, though caused no doubt by the Dean and the faculty’s seeming insensitivity to an important problem, provided justification for the School’s actions. In the end, her lack of cooperation, refusal to meet with the Dean, and her threats to a colleague gave an independent rationale for her low ratings.
Our opinion should not be taken as a vindication of the School of Architecture or the University. Perhaps under a new dean there can be a fresh start for both Professor Ghirardo and the School.

. As an example of her achievements, in 2001 Professor Ghirardo was awarded both a Senior Fellowship by the National Endowment for the Humanities and a Fulbright Fellowship.